Citation Nr: 0112534	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss with a history of otitis media, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March to August 1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which an increased evaluation for 
bilateral hearing loss with a history of otitis media was 
denied.  


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by pure 
tone averages between 40 decibels and 60 decibels in the 
right ear and 40 decibels and 61.25 decibels in the left ear.  
Discrimination ability was between 68 and 78 percent correct 
on the right and between 72 and 76 percent correct on the 
left.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected bilateral hearing loss with a history 
of otitis media have not been met.  38 U.S.C.A. §§ 1155 and 
5103A (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decisions 
as well as the statement of the case (SOC), informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  

The veteran was provided VA examinations in 1997, 1998 and 
2000, after which the examiners reviewed the claims file and 
provided opinions regarding the veteran's disabilities.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

To evaluate the degree of disability from the service-
connected bilateral hearing loss with a history of otitis 
media, the revised rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85 and Part 4, Diagnostic Codes 6100 to 6110 (2000).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) 
(2000).  When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (b) (2000).  

The September 1997 VA audiogram provided pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
X
65
40
LEFT
35
65
X
60
40

Speech audiometry was not done.  The assessment was mild to 
severe hearing loss both ears.  The findings convey that the 
veteran exhibited Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.  38 C.F.R. § 4.85, 
Table VI (2000).  Such findings do not warrant the assignment 
of an evaluation in excess of 10 percent under the provisions 
of 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (2000).  

The VA examined the veteran in December 1997.  Pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
65
60
53.75
LEFT
35
65
65
65
57.50

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 76 percent in the left ear.  
The results indicated mild to moderately severe sensorineural 
hearing loss bilaterally.  Tympanograms were obtained 
bilaterally with absent reflexes.  There was no evidence of 
middle ear dysfunction.  The findings intimate that the 
veteran exhibited Level V hearing loss in the right ear and 
Level IV hearing loss in the left ear.  38 C.F.R. § 4.85, 
Table VI (2000).  Such findings do not warrant the assignment 
of an evaluation in excess of 10 percent under the provisions 
of 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (2000).  

VA outpatient treatment records, dated February 1998 to 
January 1999, show that the veteran was seen in the ear, nose 
and throat clinic.  Both in the ear hearing aids were cleaned 
in February 1998.  The right ear hearing aid was cleaned in 
July 1998.  Two new impressions for new hearing aids were 
done in October 1998.  Cerumen was removed from the veteran's 
right ear and an ear mold impression was taken so that his 
hearing aid could be repaired in January 1999.  

The VA examined the veteran in August 1998.  Pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
70
70
57.50
LEFT
40
65
70
70
61.25

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 72 percent in the left ear.  
The results indicated mild to severe sensorineural hearing 
loss, bilaterally.  Fair speech discrimination scores were 
found for both ears.  Middle ear pressure and components were 
found to be within normal limits.  The findings convey that 
the veteran exhibited Level IV hearing loss in the right ear 
and Level V hearing loss in the left ear.  38 C.F.R. § 4.85, 
Table VI (2000).  Such findings do not warrant the assignment 
of an evaluation in excess of 10 percent under the provisions 
of 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (2000).  

The VA examined the veteran in April 2000.  Pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
70
70
60
LEFT
40
65
70
70
61.25

Speech audiometry revealed speech recognition ability of 76 
percent in the both ears.  The results revealed mild sloping 
to severe sensorineural hearing loss for both ears.  Speech 
discrimination scores were fair bilaterally.  The findings 
show that the veteran exhibited Level IV hearing loss in both 
ears.  38 C.F.R. § 4.85, Table VI (2000).  Such findings do 
not warrant the assignment of an evaluation in excess of 10 
percent under the provisions of 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 (2000).  

Although there are variances in each audiometric examination, 
none meet the requirements for an evaluation in excess of 10 
percent.  The Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Although we have considered the veteran's written 
statements, the most probative evidence of the degree of 
impairment are the audiometric examination results.  Thus, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for bilateral 
hearing loss.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 
349.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991& Supp. 2000); 38 C.F.R. § 4.7 (2000).  An 
increased evaluation is not warranted.  


ORDER

An increased evaluation for the service-connected bilateral 
hearing loss with a history of otitis media is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

